  Case: 4:20-cv-00511-PLC Doc. #: 4 Filed: 04/27/20 Page: 1 of 3 PageID #: 49




                             UNITED STA TES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ROBERT A. HOLTS,                                 )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )           No. 4:20-CV-51 l PLC
                                                 )
DANIEL KEEN,                                     )
                                                 )
               Respondent.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on petitioner's application for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The petition appears to be barred by§ 2254's one-year limitations

period, and the Court will order petitioner to show cause why the petition should not be dismissed.

                                           Background

       On June 2, 1992, petitioner pled guilty in the Circuit Court for St. Charles County to felony

rape and felony sexual assault. On January 5, 1993, the Court sentenced petitioner to five years'

imprisonment. Petitioner did not file a direct appeal, nor did he seek post-conviction relief. See

State v. Holts, No.1lROl9102177 (11th Jud. Cir., St. Charles County Court).

       Currently pending in the Circuit Court for St. Charles County is a petition brought pursuant

to Missouri Revised Statutes §§ 632.480 through 632.513 to have petitioner declared a sexually

violent predator. See In re Robert A. Holts, No. l 81 l-PR00207 (11th Jud. Cir., St. Charles County).

A trial has been set for July 15, 2020.

       Petitioner filed the instant§ 2254 petition on April 13, 2020, seeking to challenge his 1992

conviction in St. Charles County.
  Case: 4:20-cv-00511-PLC Doc. #: 4 Filed: 04/27/20 Page: 2 of 3 PageID #: 50




                                             Discussion

       Under 28 U.S.C. § 2244(d):

       ( 1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of--

                (A) the date on which the judgment became final by the conclusion
                of direct review or the expiration of the time for seeking such
                review;

                (B) the date on which the impediment to filing an application created
                by State action in violation of the Constitution or laws of the United
                States is removed, ifthe applicant was prevented from filing by such
                State action;

                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly
                recognized by the Supreme Court and made retroactively applicable
                to cases on collateral review; or

                (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of due
                diligence.

       (2) The time during which a properly filed application for State post-conviction or
       other collateral review with respect to the pertinent judgment or claim is pending
       shall not be counted toward any period of limitation under this subsection.

       The instant petition has been filed more than seventeen years after petitioner's state court

judgment of conviction became final. As a result, the Court will order petitioner to show cause

why the petition should not be dismissed as time-barred. See Day v. McDonough, 547 U.S. 198,

209 (2006) (district court must give notice to petitioner before sua sponte dismissing petition as

time-barred).

       Accordingly,
  Case: 4:20-cv-00511-PLC Doc. #: 4 Filed: 04/27/20 Page: 3 of 3 PageID #: 51




       IT IS HEREBY ORDERED that petitioner shall show cause, in writing and no later than

thirty days from the date of this Order, why this action should not be dismissed as time-barred.

       IT IS FURTHER ORDERED that if petitioner fails to comply with this Order, this action

will be dismissed.

       Dated this    cfl_r-   day of April, 2020.




                                                3
